      Case 1:19-cv-07332-PAE-BCM Document 91 Filed 10/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     10/29/20
YI MEI KE,
              Plaintiff,                            1:19-CV-07332 (PAE) (BCM)
       -against-                                    ORDER
J R SUSHI 2 INC, et al.
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during today's telephonic status conference, it is
hereby ORDERED that:

   1. No later than November 2, 2020, defendant J R Sushi 2 Inc. (J R Sushi) shall produce:

          a. The police report filed with respect to the May 18, 2020 break-in, as well as any
             follow-up correspondence with police regarding that incident;

          b. Any insurance claim(s) filed with respect to the May 18, 2020 break-in, including
             any follow-up correspondence; and

          c. The name and contact information of the accountant or tax preparer that assisted
             J R Sushi with the preparation or filing of its federal, state, and/or local tax returns
             for calendar years 2016 through 2019.

       J R Sushi is reminded that it must produce all otherwise discoverable documents within
       its "possession, custody, or control," Fed. R. Civ. P. 34(a)(1), including documents from
       the files of its accountant(s) and tax preparer(s). See, e.g., De Vos v. Lee, 2008 WL
       2946010, at *1 (E.D.N.Y. July 29, 2008) ("documents in the possession of a party's
       accountant are deemed within that party's control for purposes of Rule 34 discovery").

   2. No later than November 6, 2020, plaintiff shall produce electronic copies of the images
      previously produced to J R Sushi, including the underlying metadata.

   3. The Court will conduct a further telephonic status conference on December 17, 2020, at
      11:00 a.m. At that time, the parties shall call (888) 557-8511 and enter the access code
      7746387. No later than December 14, 2020, the parties shall file an updated joint status
      letter.

Dated: New York, New York                    SO ORDERED.
       October 29, 2020

                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
